          Case 6:21-cv-00144-ADA Document 6 Filed 02/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


                                               §
 THERMOLIFE INTERNATIONAL,                     §
 LLC,                                          § Civil Action No. 6:21-cv-00144
                                               §
        Plaintiff,                             § JURY TRIAL DEMANDED
                                               §
 v.                                            §
                                               §
 HUMAN POWER OF N COMPANY,                     §
 d/b/a HUMANN, f/k/a NEOGENIS                  §
 LABS, INC.,                                   §
                                               §
        Defendant.



                       PLAINTIFF’S NOTICE OF RELATED CASES

       ThermoLife International, LLC (“ThermoLife” or “Plaintiff”) hereby notifies the Court

pursuant to Local Rule CV-3(a) that all or a material part of this action is related to the subject

matter or operative facts of concurrently filed actions styled:

       1. ThermoLife International, LLC v. Hi-Tech Pharmaceuticals, Inc., Case Nos. 1:15-cv-

           00892-ELR, 1:15-cv-00893-ELR, 1:15-cv-00894-ELR (U.S. District Court, Northern

           District of Georgia).



Dated: February 11, 2021                      Respectfully submitted,

                                              /s/ Steve Udick

                                              Steve Udick
                                              TX Bar No. 24079884
                                              RUSS, AUGUST & KABAT
                                              5570 FM 423, Suite 250-2069
                                              Frisco, Texas 75034
                                              E-mail: sudick@raklaw.com


                                                  1
Case 6:21-cv-00144-ADA Document 6 Filed 02/11/21 Page 2 of 2




                           Telephone: (310) 826-7474
                           Facsimile: (310) 826-6991

                           Marc A. Fenster (CA Bar No. 181067)
                           E-mail: mfenster@raklaw.com
                           Reza Mirzaie (CA Bar No. 246953)
                           E-mail: rmirzaie@raklaw.com
                           Amy E. Hayden (CA Bar No. 287026)
                           E-mail: ahayden@raklaw.com
                           RUSS, AUGUST & KABAT
                           12424 Wilshire Boulevard, 12th Floor
                           Los Angeles, California 90025
                           Telephone: (310) 826-7474
                           Facsimile: (310) 826-6991

                           Robert J. Gajarsa
                           (pro hac vice motion to be filed)
                           DC Bar No. 996427
                           RUSS, AUGUST & KABAT
                           800 Maine Avenue SW, Suite 200
                           Washington, DC 20004
                           E-mail: rgajarsa@raklaw.com
                           Telephone: (310) 826-7474
                           Facsimile: (310) 826-6991

                           Gregory K. Sobolski
                           (pro hac vice motion to be filed)
                           CA Bar No. 267428
                           LATHAM & WATKINS LLP
                           505 Montgomery Street, Suite 2000
                           San Francisco, California 94111
                           E-mail: greg.sobolski@lw.com
                           Telephone: (415) 395-8035
                           Facsimile: (415) 395-8095

                           Attorneys for ThermoLife International, LLC




                              2
